IN THE SUPREME COURT OF THE STATE OF NEVADA


                   LANCE T. POSNER; AND EVA                                 No. 69403
                   POSNER,
                   Petitioners,
                   vs.                                                            FILED
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,                                  FEB 0 1 2016
                   IN AND FOR THE COUNTY OF
                   CLARK; AND THE HONORABLE                                 BY

                   DAVID B. BARKER, DISTRICT JUDGE,
                   Respondents,
                   and
                   RONALD TASSELY,
                   Real Party in Interest.

                          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                               This original petition for a writ of mandamus challenges a
                   district court order denying a motion to disqualify District Court Judge
                   Ronald J. Israel. Having considered the petition and appendix, we deny
                   the petition.   Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124
                   Nev. 193, 198, 179 P.3d 556, 559 (2008) (indicating that whether to
                   consider a writ petition is within this court's discretion).
                               As an initial matter, the petition includes very few citations to
                   the appendix. •Petitioners are required to support their statements of fact
                   with citations to the appendix, see NEAP 21(a)(3)-(4); see also NEAP
                   28(e)(1) ("Every assertion in briefs regarding matters in the record shall be
                   supported by a reference to the page and volume number, if any, of the
                   appendix where the matter relied on is to be found."), and this court may
                   decline to consider petitions that are not supported with such citations, see
                   Allianz Ins. Co. v. Gagnon, 109 Nev. 990, 997, 860 P.2d 720, 725 (1993)
                   ("This court need not consider the contentions of an appellant where the
SUPREME COURT
      OF
    NEVADA


(0) 1947A an4pr)
                                                                                                 D
                appellant's opening brief fails to cite to the record on appeal."); see also
                Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                (2004) (describing petitioners' NRAP 21(a)(4) burden to provide all
                documents necessary for this court "to understand the matters set forth in
                the petition").
                             But even if this court were to consider the petition, it lacks
                merit. After reviewing the appendix, we can discern no actions of the
                district court, as memorialized in the provided transcript, that constitute
                misconduct or bias warranting judicial disqualification.        Towbin Dodge,
                LLC v. Eighth Judicial Dist. Court, 121 Nev. 251, 260, 112 P.3d 1063,
                1069 (2005) (indicating that disqualification is warranted when there are
                sufficient facts and reasons "to cause a reasonable person to question the
                judge's impartiality"). We have also previously considered the sanctions
                portion of the alleged misconduct and concluded that the issue was moot
                due to the district court's reinstatement of petitioners' answers to real
                party in interest's requests for admissions and deduction of the monetary
                sanctions from the award of attorney fees.      Posner v. Tassely, Docket No.
                63326 (Order of Affirmance, Jan. 9, 2015).
                             And finally, we decline to impose any rule requiring
                disqualification of a judge merely based upon a party filing a civil rights
                action against the judge, especially when the judge's actions that are the
                subject of the civil rights action were taken in the judge's official capacity.'

                       'Petitioners also sued all members of this court in that same civil
                rights action. As to that situation, "there is a maxim of law to the effect
                that where all are disqualified, none are disqualified." Turner v. Am. Bar
                Ass'n, 407 F. Supp. 451, 483 (N.D. Tex. 1975) (citing Evans v. Gore, 253
                U.S. 245, 247-48 (1920), overruled on other grounds by United States v.
                Hatter, 532 U.S. 557, 567 (2001)).

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A .


                                                                      7.4er
                 See Andersen v. Roszkowski,         681 F. Supp. 1284, 1289 (N.D. III. 1988)
                 (collecting cases). Such a rule would encourage "judge-shopping" and
                 allow the parties to manipulate the judiciary to obtain a judge whom they
                 perceive to be more favorably inclined to their case. See id.
                             Accordingly, we
                             ORDER the petition DENIED. 2



                                                              Hardest



                                                              Saitta




                 cc: Hon. David B. Barker, District Judge
                      Robert W. Lueck, Esq.
                      Nitz Walton & Heaton, Ltd.
                      Eighth District Court Clerk

                       2We acknowledge that, as petitioners' statistics indicate, motions for
                 judicial disqualification are rarely granted. But this reflects the high
                 standards to disqualify a sitting judge and a judge's duty to hear all cases
                 before him or her. See Millen v. Eighth Judicial Dist. Court, 122 Nev.
                 1245, 1253, 148 P.3d 694, 700 (2006) ("[A] judge has a general duty to sit,
                 unless a judicial canon, statute, or rule requires the judge's
                 disqualification.").

                       Real party in interest's motion for sanctions is denied without
                 prejudice to his seeking such relief in the district court. See Round Hill
                 Gen. Imp. Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981).

                       Petitioners' motion for enlargement of time is denied.

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 19474    e
                                        ;Frewirlir